31 N.J. 539 (1960)
158 A.2d 332
THE VILLAGE OF LOCH ARBOUR, A MUNICIPAL CORPORATION OF NEW JERSEY, DANIEL E. MANN AND MILDRED M. LOUCKS, PLAINTIFFS-RESPONDENTS,
v.
OCEAN TOWNSHIP, A MUNICIPAL CORPORATION OF NEW JERSEY, BENJAMIN R. HARVEY, THE BUILDING INSPECTOR OF SAID TOWNSHIP AND DEAL GARDENS, INC., A CORPORATION OF NEW JERSEY, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 23, 1959.
Decided February 22, 1960.
Mr. Robert V. Carton and Mr. Sidney Hertz argued the cause for the appellants (Messrs. Stout & O'Hagan, and Durand, Ivins and Carton, attorneys; and Mr. Louis P. Introcaso, on the brief).
Mr. Aaron Melniker argued the cause for the respondents.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Knight in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For reversal  None.